11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Novie Earlette Spain
Appellant
Vs.                   No. 11-03-00114-CR B Appeal from Dallas County
State of Texas
Appellee
 
Novie Earlette Spain has filed in this court
a motion to dismiss her appeal.  The motion
is signed by both appellant and her attorney. 
TEX.R.APP.P. 42.2.  
The motion is granted, and the appeal is
dismissed.
 
PER CURIAM
 
September 19, 2003
Do not publish.  See TEX.R.APP.P. 47.2(b).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.